DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 recites the limitations "the second cell" and “the first cell” in lines 6 and 12 of claim 30, respectively.  There is insufficient antecedent basis for the limitations in the claim.

Dependent claims 31-38 depend on claim 30 and fail to cure the above deficiency, and therefore are rejected for the same reason.

Claim 40 recites the limitations "the second cell" and “the first cell” in lines 3 and 8-9 of claim 40, respectively.  There is insufficient antecedent basis for the limitations in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 21, 22, 25, 27 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2019/0289505 A1, hereinafter Thomas) in view of Tsai (US 2018/0077672 A1).

means (paragraph 192, feature implemented by hardware of software) for transitioning, at a user equipment (UE), from a connected state with a first cell to an inactive state (paragraph 126, “UE can transition from a normally connected state to a lightly connected state” when a UE is associated with a cell, paragraphs 58 and 122, lightly connected mode being equivalent to inactive mode, please also refer to Fig. 11 for state transition from normally connected mode to lightly connected mode); 
means (paragraph 192, feature implemented by hardware of software) for identifying a notification area configured for the inactive state comprising at least the first cell (paragraphs 186-188 and Fig. 19, UE is configured with RAN paging/notification area in lightly connected mode, wherein a RAN paging/notification area covers plurality of cells, such that when the UE is in lightly connected mode in a configured RAN paging/notification area, the UE does not need to perform update). 
Thomas discloses history of UE positions could be evaluated in order to see whether this history meets some criteria to initiate preemptive handover, wherein history of positions is determined from mobility history (paragraph 96), such that when a UE enters a predetermined area associated with a very high likelihood that the user entity will, in a near future, enter the cell of a predetermined other, i.e. target, base station and accordingly, performing a preemptive preparation of a handover towards this base station, may favorably reduce otherwise-occurring handover latency and/or control signaling associated with the handover (paragraph 26).
Thomas does not expressly disclose means for reselecting, while in the inactive state and independently of the first cell, to a second cell; means for identifying, while in the inactive state, 
In an analogous art, Tsai discloses a UE comprises plurality of modules (means) to perform cell reselection in light-connected mode (i.e., inactive mode disclosed by Thomas) (paragraph 58), wherein the UE stores mobility history including cells that he UE has visited and each cell corresponds to a paging area (paragraphs 33 and 56), wherein paging area, paging notification area and tracking area are interchangeable (paragraph 3). Tsai discloses the UE checks whether or not a mask bit corresponding to a new reselected serving cell is masked in a paging cell mask list (PCML) of current cycle of location update to determine whether location update is required (paragraph 59) performs location update and sends mobility history to network on request (paragraph 61) (i.e., identity trigger condition for reporting mobility history during light-connected/inactive mode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the UE of Thomas to provide mobility history to network as disclosed by Tsai to allow network to determine and update notification area to provide message (i.e., paging message) to UE by predicting UE location based on the mobility information.

Regarding claims 1, 21 and 39, Thomas discloses a method for wireless communication (Abstract), and an apparatus for wireless communication (Abstract and paragraph 191) and a non-transitory computer-readable medium storing code for wireless communication, the code 
a processor (paragraph 191, microprocessor); 
memory in electronic communication with the processor (paragraphs 21 and 192); and 
instructions stored in the memory and executable by the processor (paragraphs 21 and 192-195, control signals and program stored in computer readable media to be executed) to cause the apparatus to: 
transition, at a user equipment (UE), from a connected state with a first cell to an inactive state (paragraph 126, “UE can transition from a normally connected state to a lightly connected state” when a UE is associated with a cell, paragraphs 58 and 122, lightly connected mode being equivalent to inactive mode, please also refer to Fig. 11 for state transition from normally connected mode to lightly connected mode); 
identify a notification area configured for the inactive state comprising at least the first cell (paragraphs 186-188 and Fig. 19, UE is configured with RAN paging/notification area in lightly connected mode, wherein a RAN paging/notification area covers plurality of cells, such that when the UE is in lightly connected mode in a configured RAN paging/notification area, the UE does not need to perform update);
Thomas discloses history of UE positions could be evaluated in order to see whether this history meets some criteria to initiate preemptive handover, wherein history of positions is determined from mobility history (paragraph 96), such that when a UE enters a predetermined area associated with a very high likelihood that the user entity will, in a near future, enter the cell of a predetermined other, i.e. target, base station and accordingly, performing a preemptive 
Thomas does not expressly disclose reselect, while in the inactive state and independently of the first cell, to a second cell; identify, while in the inactive state, a trigger for reporting mobility history information; and report the mobility history information based at least in part on the trigger, the mobility history information comprising a plurality of cells to which the UE has previously attached and corresponding notification areas for each of the plurality of cells.
In an analogous art, Tsai discloses a UE performs cell reselection in light-connected mode (i.e., inactive mode disclosed by Thomas) (paragraph 58), wherein the UE stores mobility history including cells that he UE has visited and each cell corresponds to a paging area (paragraphs 33 and 56), wherein paging area, paging notification area and tracking area are interchangeable (paragraph 3). Tsai discloses the UE checks whether or not a mask bit corresponding to a new reselected serving cell is masked in a paging cell mask list (PCML) of current cycle of location update to determine whether location update is required (paragraph 59) performs location update and sends mobility history to network on request (paragraph 61) (i.e., identity trigger condition for reporting mobility history during light-connected/inactive mode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the UE of Thomas to provide mobility history to network as disclosed by Tsai to allow network to determine and update notification area to provide message (i.e., paging message) to UE by predicting UE location based on the mobility information.
                                                                                                                                                                                                                
Regarding claims 2 and 22, Thomas in view of Tsai discloses the limitations of claims 1 and 21 as applied above. Thomas in view of Tsai discloses when the UE travels in a Tracking 
Thomas does not expressly disclose identifying the trigger for reporting mobility history information comprises identifying that the second cell is not within the notification area.
Tsai discloses the UE performs location update when the paging area identity of the new serving cell is not in the PCML, or when the paging area identity of the new serving cell is in the PCML but the mask bit corresponding to the new serving cell is not masked in the corresponding paging area entry (paragraph 59). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to trigger location update for the UE of Thomas by identifying a new selected cell (second cell) is not within that notification area as suggested by Tsai in order to provide network with updated cell information to provide paging message to the UE based on updated cell information.

Regarding claims 5 and 25, Thomas in view of Tsai discloses the limitations of claims 1 and 21 as applied above. Thomas does not expressly disclose identifying the trigger for reporting mobility history information comprises: receiving a request for the mobility history information.
Tsai discloses the UE sends mobility history to network on request (paragraph 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mobility history of Thomas to network based on request as suggested by Tsai to allow network to retrieve mobility history information to avoid UE randomly transmits the mobility history and thereby reduce signaling and radio resource.


Thomas does not expressly disclose reporting the mobility history information comprises reporting the mobility history information to the second cell as part of a connection setup procedure, a connection resume procedure, or a notification area update procedure.
Tsai discloses mobility history is reported to network after UE has reselected a new cell during location update (paragraphs 58 and 60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit mobility history for updating notification area as disclosed by Thomas during notification area update (i.e., paging or tracking area update) as disclosed by Tsai in order to update notification area for the UE by network based on mobility history.

Claims 4, 8, 9, 24, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Tsai as applied to claims 1 and 21 above, and further in view of Teyeb et al. (US 2019/0075613 A1, hereinafter Teyeb).

Regarding claims 4 and 24, Thomas in view of Tsai discloses the limitations of claims 1 and 21 as applied above. Thomas and Tsai do not expressly disclose identifying the trigger for 
In an analogous art, Teyeb discloses mobility history is transmitted to network during connections setup/resume process (paragraphs 81-82). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to trigger report of mobility history as disclosed by Thomas in view of Tsai during connection setup/resume process as disclosed by Teyeb for a UE previously disconnected from network to regain connection access.

Regarding claims 8 and 28, Thomas in view of Tsai discloses the limitations of claims 1 and 21 as applied above. Thomas and Tsai do not expressly disclose the plurality of cells comprises a predetermined number of cells.
In an analogous art, Teyeb discloses mobility history information includes a predetermined number of cells (paragraph 78). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to define number of cells in mobility history of Thomas in view of Tsai with specific number of cells as suggested by Teyeb to limit number of cells to be reported in mobility history.

Regarding claims 9 and 29, Thomas in view of Tsai discloses the limitations of claims 1 and 21 as applied above. Thomas and Tsai do not expressly disclose in the inactive state, the UE maintains an access stratum context associated with a session connection and is configured for autonomous cell reselection.
. 

Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Tsai as applied to claims 1 and 21 above, and further in view of Nylander et al. (US 2013/0165120 A1, hereinafter Nylander).

Regarding claims 6 and 26, Thomas in view of Tsai discloses the limitations of claims 1 and 21 as applied above. Thomas and Tsai do not expressly disclose the instructions to identify the trigger for reporting mobility history information are based at least in part on expiration of a timer associated with periodic reporting of the mobility history information.
In an analogous art, Nylander discloses a UE periodically informs a mobility controller about the UE’s mobility history based on a timer (paragraph 165). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to periodically transmit mobility history of Thomas in view of Tsai to network as suggested by Nylander to avoid excessive number of cells from being reported, as suggested by Nylander (paragraph 165).

Allowable Subject Matter
Claims 3 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-18 and 20 are allowed.

Claims 30-38 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Backman (US 2015/0223190 A1) discloses a mobility management node acquires and analyses a mobility history of a wireless terminal, based on the mobility history, the mobility management node determines a PDN connection anchor point for at least one PDN connection of an attach request (Abstract).

Ryoo et al. (US 2018/0192426 A1) discloses a terminal may perform uplink transmission of tracked mobility information, and a new anchor cell  may receive traffic pattern information from an anchor cell of a previous TA or camped cells (paragraph 209).
Introduction of UE mobility history reporting (option 2)” R2-141018 by Alcatel-Lucent (Rapporteur), dated 10 February 2014, discloses mobility history reporting by a UE on RRC_IDLE to RRC_CONNECTED transition to allow network to estimate the UE mobility (p. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL LAI/Primary Examiner, Art Unit 2645